



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. St. Martin, 2016 ONCA 482

DATE: 20160615

DOCKET: C61809

Feldman, Benotto and Miller J.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marc Denis St. Martin

Appellant

Marc Denis St. Martin, in person

Erika Chozik, duty counsel

Tracy Kozlowski, for the respondent

Heard: June 6, 2016

On appeal from the conviction entered on January 25, 2016
    and the sentence imposed on January 29, 2016 by Justice Gregory P. Rogers of
    the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his conviction for aggravated assault, arguing
    that he should have been convicted only of the lesser offence of assault bodily
    harm.  We do not agree.

[2]

The trial judge was entitled to find on this record of 1-1.5 hours of
    beating the complainant on the face and head with a boot, causing severe
    swelling and bruising and long-lasting pain, choking her into unconsciousness
    and preventing her from screaming, that the assault endangered her life.

[3]

The Crown concedes that the assault bodily harm conviction is
    duplicative and should be stayed.

[4]

The appellant also appeals his sentence as being out of the range.  We
    do not agree.  The sentence of 38 months was well within the range for a
    vicious domestic assault that endangered the life of the victim.  This was the appellants
    third conviction for assault of the same person, done contrary to a non-contact
    order and while taking drugs, again contrary to order.

[5]

The conviction for assault bodily harm is stayed.  The appeals against
    conviction and sentence are dismissed.


